         Case 1:19-cv-00020-RBW Document 12 Filed 10/03/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  BARRACK, RODOS & BACINE,

                 Plaintiff,

                          v.                           Civil Action No.19-0020 (RBW)

  OFFICE OF PERSONNEL MANAGEMENT,

                 Defendant.

                                   JOINT STATUS REPORT

       Pursuant to the Court’s September 3, 2019, Minute Order, the parties, Plaintiff Barrack,

Rodos & Bacine (“BRB”) and Defendant the Office of Personnel Management (“OPM”), by and

through undersigned counsel, respectfully submit this joint status report, and state as follows:

       This action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., is

based on BRB’s March 28, 2018, FOIA request to OPM. Plaintiff’s Complaint was filed on

January 3, 2019, and Defendant filed its Answer on March 28, 2019.

       OPM sent its first interim production of documents responsive to Plaintiff’s FOIA request

to BRB on April 4, 2019, its second interim production of documents on June 5, 2019, and its

third interim response and production of documents on July 30, 2019. OPM is continuing to

consult with a third-party record submitter pursuant to the EO 12,600 process on additional

responsive records, and anticipates that it will complete that process and provide an additional

production of records by the end of October.

       The parties propose that the court order a further joint status report in 45 days, i.e., on or

before November 18, 2019.
        Case 1:19-cv-00020-RBW Document 12 Filed 10/03/19 Page 2 of 2



Dated: October 3, 2019             Respectfully submitted,

                                   JESSIE K. LIU, D.C. Bar #472845
                                   United States Attorney

                                   DANIEL F. VAN HORN, D.C. Bar #924092
                                   Chief, Civil Division

                             By:    /s/ Jason T. Cohen
                                   JASON T. COHEN, ME Bar #004465
                                   Assistant United States Attorney
                                   555 Fourth St., N.W.
                                   Washington, D.C. 20530
                                   Phone: (202) 252-2523
                                   Fax: (202) 252-2599
                                   Email: jason.cohen@usdoj.gov

                                   Counsel for Defendant


                                   BARRACK, RODOS & BACINE

                                   /s/ Mark R. Rosen
                                   MARK R. ROSEN, D.C. Bar #336065
                                   JEFFREY A. BARRACK
                                   3300 Two Commerce Square
                                   2001 Market St.
                                   Philadelphia, PA 19103
                                   mrosen@barrack.com
                                   jbarrack@barrack.com
                                   Tel: (215) 963-0600
                                   Fax: (215) 963-0838

                                   Counsel for Plaintiff




                                      2
